 


 HR 7319 ENR: To amend the Federal Assets Sale and Transfer Act of 2016 to provide flexibility with respect to the leaseback of certain Federal real property, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7319 
 
AN ACT 
To amend the Federal Assets Sale and Transfer Act of 2016 to provide flexibility with respect to the leaseback of certain Federal real property, and for other purposes. 
 
 
1.Leaseback restrictionSection 12(b)(4) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended— (1)by inserting for a period of greater than 3 years before the period at the end;  
(2)by striking None of the and inserting the following:  (A)In generalNone of the; and  
(3)by adding at the end the following:  (B)RequirementsA leaseback under this paragraph— 
(i)shall expire on or before the last day of the 3-year period beginning on the date of the sale of the respective property;  (ii)may not contain any options to extend or renew the leaseback;  
(iii)may only be entered into once for purposes of temporarily housing the Federal agency in the property at the time of the sale; and  (iv)shall only be for the purpose of facilitating the sale of the respective property..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
